Citation Nr: 1032921	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a degenerative joint 
disease of the right hip. 

2. Entitlement to an initial evaluation in excess of 10 percent 
prior to May 10, 2010. 

3. Entitlement to an evaluation in excess of 10 percent beginning 
May 10, 2010, to include temporary total disability under 
38 C.F.R. §§ 4.29, 4.30.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1988 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2007rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for degenerative joint 
disease of the right hip and granted service connection for 
degenerative joint disease of the lumbar spine with a 10 percent 
evaluation. 

In July 2010 a hearing was held by the undersigned Veterans Law 
Judge.  The transcript is of record.  At the hearing the Veteran 
reported that on May 10, 2010 he had surgery on his lumbar spine 
and submitted an operation report.  The Veterans current 
disability level is unclear due to the recent surgery; therefore 
staged ratings have been applied.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of an evaluation in excess of 10 percent beginning May 
10, 2010 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's degenerative joint disease of the right hip was 
manifest in service or is causally related to service.

2. The medical evidence prior to May 10, 2010 shows that the 
service-connected degenerative joint disease of the lumbar spine 
was manifested by some pain with limitation; however there was no 
evidence of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, motion of the 
thoracolumbar spine was within normal limits, and there was no 
muscle spasm, guarding or localized tenderness severe enough to 
result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint 
disease of the right hip have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2. The criteria for the assignment of a rating in excess of 10 
percent prior to May 10, 2010, for the service-connected 
degenerative joint disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of initial higher evaluation for degenerative joint 
disease of the lumbar spine involves a "downstream" issue, as 
the initial claim for service connection for degenerative joint 
disease of the lumbar spine was granted in the September 2007 
rating decision appealed, and the current appeal arises from his 
disagreement with the evaluation originally assigned.

The RO provided the appellant pre-adjudication notice by letters 
dated December 2006 and February 2007.   Notice was supplemented 
in September 2009, after initial adjudication of the claim, 
followed by readjudication of the claim in a statement of the 
case.  A multipart notice suffices so long as the notice affords 
the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examinations.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings to permit application of the rating 
schedule.  The Veteran was afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection can be granted on a secondary basis.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition. 
38 C.F.R. § 3.310(a).

The Veteran contends that his current right hip degenerative 
joint disease is related to his in-service right hip complaints 
and that his right hip degenerative joint disease was caused by 
his service connected degenerative joint disease of the lumbar 
spine. 

The service treatment records show that the Veteran was treated 
in July 1990 for right hip pain which was diagnosed as 
tendonitis. 

In October 2004 the Veteran complained of right side lumbar back 
and hip pain which he had since his bicycle accident one month 
prior.  In a November 2004 orthopedic consult the Veteran was 
found to have limitation of motion, and the x-ray showed 
moderately advanced posttraumatic degenerative changes.  In 
February 2007 the Veteran reported having right hip and buttock 
pain since 2004 which was getting worse. 

In a September 2008 outpatient follow up report it was noted that 
the Veteran underwent right total hip arthroplasty on September 
17, 2007.  He reported minimal discomfort in the right hip. 

In February 2009 a VA examination was conducted.  After reviewing 
the record and evaluating the Veteran the examiner opined that 
the Veteran's right hip condition was less likely as not caused 
by or a result of service.  The examiner explained that the 
current condition of right total hip arthroscopy secondary to 
degenerative joint disease of the right hip was less likely as 
not secondary to his in service right hip complaints as the in-
service hip complaints were related to tendonitis, a soft tissue 
injury and there is no evidence that links soft tissue injuries 
to the development of arthritis.  

The examiner also opined that the Veteran's right hip 
degenerative joint disease was less likely as not caused by his 
lumbar spine condition.  The examiner explained that the Veteran 
reported that his right hip pain began in 2004 after a bicycle 
accident; prior to the accident the Veteran complained of pain 
radiating down the front of his leg and did not mention hip joint 
pain.  It was less likely than not that the degenerative joint 
disease necessitating a total hip arthroplasty was caused by the 
lumbar spine condition and was most likely related to the 2004 
accident when hip joint pain was first reported. 

The Veteran genuinely believes that his right hip degenerative 
joint disease is related to his service, however, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as a diagnosis 
or the etiology of any diagnosed condition, and his views are of 
no probative value.  While the Veteran's lay assertions have been 
considered, they do not outweigh the opinion of the February 2009 
VA medical examiner who opined that the Veteran's current right 
hip degenerative joint disease was not related to his service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The finding of the February 2009 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence to 
the contrary.  The preponderance of the evidence is against the 
claim of service connection for right hip degenerative joint 
disease; there is no doubt to be resolved; and service connection 
is not warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


Increased Evaluation

The Veteran seeks an increased rating for his service-connected 
degenerative joint disease of the lumbar spine, initially 
assigned a 10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Evidence

The Veteran was service connected for degenerative joint disease 
of the lumbar spine effective November 29, 2006. 

A November 2006 x-ray revealed degenerative changes noted in the 
lower thoracic spine and L1-L2, especially, manifest as narrowing 
of the intervertebral join spaces and marginal osteophytes.  

In a February 2007 evaluation the Veteran's range of motion for 
his thoracolumbar spine was measured.  Forward flexion was from 0 
to 80 degrees with pain at 80 degrees with pain after repetitive 
use but no additional loss of motion on repetition.  Extension 
was from 0 to 30 degrees with pain beginning at 30, with pain 
after repetitive use but no additional loss of motion on 
repetition.  Right and left lateral flexion was 0 to 30 degrees 
with no pain or additional loss of motion on repetition.  Right 
and left lateral rotation were 0 to 45 degrees, with pain on 
repetitive motion but no additional loss of motion.  

At a March 2007 examination found the Veteran to have no 
incapacitating episodes for the thoracolumbar region during the 
past 12 month period.  No spasms, atrophy, guarding or weakness 
of the thoracic sacrospinalis was found.  Pain on motion was 
noted.  While the Veteran was noted to have an antalgic gait, 
muscle spasm, tenderness or guarding was determined to be not 
severe enough to be responsible for the abnormal gait.  No 
abnormal spinal curvatures including scoliosis, lumbar lordosis, 
reversed lordosis, or kyphosis were found.  Additionally the 
Veteran was found to have normal vibration and negative Lasegue's 
sign. 

At a February 2009 VA examination for the right hip the range of 
motion of the thoracolumbar spine was measured.  Forward flexion 
was 0 to 90 degrees, extension was 0 to 30 degrees, left and 
right lateral flexion were 0 to 30 degrees, left and right 
lateral rotation were 0 to 30 degrees.  There was no evidence of 
pain on active range of motion or pain after repetitive motion.  
There were no additional limitations after repetition.  
Additionally, no thoracolumbar ankylosis was found. 

A February 2009 MRI revealed disc degeneration with mild central 
and lateral disc bulging with minimal thecal sac compression.  

In a March 2009 evaluation upon examination the Veteran was found 
to have good muscle tone in all major groups and good range of 
motion in all joints. Peripheral pulses were full and equal. No 
acute neuro deficits were appreciated. 

In October 2009 the Veteran reported to have had back pain for 
several years which was worse when bending and working and for 
which he was prescribed physical therapy.  He stated he has 
tingling in his feet.  On examination he had negative straight 
leg raises bilaterally and had good muscle strength with 5/5.  No 
sensory or motor loss was appreciated. 

Orthopedic Evaluation 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of 
the lumbar spine  (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the lumbar spine, a 10 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or, 
when the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; or 
where there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, if 
there is vertebral body fracture with loss of 50 percent or more 
of the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the 
assignment of a rating in excess of 10 percent are not present.  
The medical evidence does not show forward flexion of the 
thoracolumbar spine less than 60 degrees; range of motion of the 
thoracolumbar spine less than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour; or ankylosis of the entire thoracolumbar spine.

While the May 2007 examination noted that the Veteran reported 
experiencing pain in his lower back, pain is already compensated 
with the assignment of the 10 percent rating.  

Pain on use is considered a major factor in evaluating 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the Veteran's pain on use has 
been specifically considered in the 10 percent evaluation 
currently assigned.

Intervertebral disc considerations 

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated 
under the General Rating Formula above, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever provides for the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  A 60 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

As there is no evidence of any incapacitating episodes requiring 
bedrest prescribed by a physician, a higher evaluation under 
Diagnostic Code 5242 is not warranted.  


Neurological Considerations

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  38 C.F.R. § 4.71a

While the Veteran has complained of pain radiating down his leg, 
no sensory or motor loss has been noted and there is no medical 
evidence of any neurologic abnormalities to include paralysis of 
the sciatic nerve prior to May 10, 2010.  

Staged Evaluations

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
medical evidence does not support staged evaluations other than 
those already assigned in the present case.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).



Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  However, there has been no showing that the service-
connected degenerative joint disease of the lumbar spine under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular scheduler 
standards.  There is no doubt that the Veteran has some 
impairment of the low back, which may interfere with his 
employment.  However, the regular scheduler standards contemplate 
the symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996).

The Veteran genuinely believes that his degenerative joint 
disease of the lumbar spine should be rated higher than the 
currently assigned evaluation.  He is competent to report his 
symptomatology.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the rating evaluation of 
degenerative joint disease of the lumbar spine and his views are 
of no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
performed a detailed examination.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

In light of the foregoing, the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent prior to 
May 10, 2010; there is no doubt to be resolved; and a rating in 
excess of 10 percent prior to May 10, 2010 is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.71a. 



ORDER

Entitlement to service connection for a degenerative joint 
disease of the right hip is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
prior to May 10, 2010 is denied. 


REMAND

On May 10, 2010 the Veteran had surgery on his lumbar spine.  His 
current disability picture is unclear therefore, an examination 
is needed. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain complete medical records pertaining 
to the Veteran's lumbar spine disability, to 
include obtaining from the Veteran proper 
release for medical records. 

2. Schedule the Veteran for an examination to 
determine the severity of his lumbar spine 
disability.  All indicated tests and studies 
should be undertaken, to include range of 
motion and neurological testing.  

The examiner is to opine as to whether the 
May 10, 2010 surgery required convalescence 
for longer than one month and, if so, when 
did the period of convalescence end. 

3. Schedule the Veteran for a neurological 
examination to determine the etiology and 
severity of any lower extremity neurological 
disability.  The claims folder must be made 
available to the examiner for review as part 
of the examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.  The examiner is to:

(a) Determine if neurological involvement 
involving the lumbar spine is present;

(b) If neurological involvement involving the 
lumbar spine is found to be at least as 
likely as not the result of his service-
connected low back disability, identify the 
nerve(s) involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete, whether the 
degree is moderate, moderately severe, or 
severe. 

A complete rationale for the opinions 
expressed should be included in the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


